DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over BLOK et al. (WO 2016/053541, hereinafter BLOK). 
Regarding claims 1, 6, 15, and 16 , in order to utilize the reference (BLOK) the amounts of the components are calculated from parts by weight to wt%. 
The total amount at the lowest point is 135 parts (70 parts of Polybutadiene + 5 parts of processing oil + 5 parts of sunflower oil+ 50 parts of a filler + 5 parts of propylene-ethylene-diene-terpolymer)  and the highest point is 255 parts (100 parts of Polybutadiene + 20 parts of processing oil + 20 parts of sunflower oil+ 75 parts of a filler + 40 parts of propylene-ethylene-diene-terpolymer). 
Polybutadiene: 70/135 x 100 wt% = 51.8 wt% and 100/255 x 100 wt% =39 wt%
Processing oil: 5/135 x  100 wt% = 3.7 wt% and 20/255 x 100 wt% = 7.8 wt%
Sunflower oil: 5/135 x  100 wt% = 3.7 wt% and 20/255 x 100 wt% = 7.8 wt%
Filler: 50/135 x 100 wt% =37 wt% and 75/255 x 100 wt% = 29.4 wt%
Propylene-ethylene-diene terpolymer: 5/135 x 100 wt%= 3.7 wt% and 40/255 x 100 wt% = 15.7 wt%
The amount of polybutadiene is 39 wt%-51.8 wt%, 3.7 wt%-7.8 wt% of processing oil, 3.7 wt%-7.8 wt% of sunflower oil, 29.4 wt%-37 wt% of filler, and 3.7 wt%- 15.7 wt% of propylene-ethylene-diene terpolymer. 
BLOK teaches a tire tread composition includes components, by weight of the composition, within the range from 5 to 75 wt% of diene elastomer [0035 and 0036], 0 to 40 wt% of processing oil, 20 to 80 wt% of filler, a curative agent, and 5 to 30 wt% of propylene-ethylene-diene terpolymer containing from 2 wt% to 40 wt% of ethylene and/or C4-C20 α-olefins derived units (Abstract; [0006 and 0017]). The propylene-ethylene-diene terpolymer comprise 5-ethylidene-2-norbornene in an amount of from 0.5 wt% to 10 wt% [0018]. The diene elastomer is a polybutadiene having a cis-1,4 linkage content greater than 90% [0038-0042 and 0053]. The composition further comprises an antioxidant [0084] and curatives [0085]. The composition can be used for tire treads for a motor cycle tire, a tire for a passenger vehicle or a tire for a commercial vehicle, such as heavy duty vehicle [0069].
However, BLOK does not explicitly teach a preferred embodiment of the polybutadiene having a cis-1,4 linkage content of at least 95%. 
Given BLOK teaches the polybutadiene has a cis-1,4 linkage content of greater than 90% which overlaps the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding claims 2-4, BLOK teaches the inorganic filler includes silica, carbon black, etc. or mixtures thereof ([0059-0064]; Claims 2-4 and 12-14).
Regarding claim 5, the amounts of propylene-ethylene-diene terpolymer is calculated from parts by weight to wt%. The total amount at the lowest point is 135 parts (70 parts of Polybutadiene + 5 parts of processing oil + 5 parts of sunflower oil+ 50 parts of a filler + 5 parts of propylene-ethylene-diene-terpolymer)  and the highest point is 240 parts (70 parts of Polybutadiene + 5 parts of processing oil + 5 parts of sunflower oil+ 50 parts of a filler + 25 parts of propylene-ethylene-diene-terpolymer). 
The amount of propylene-ethylene-diene terpolymer is 3.7 wt% to 10.4 wt%. 
BLOK teaches the propylene-ethylene-diene terpolymer comprise 5-ethylidene-2-norbornene in an amount of from 0.5 wt% to 10 wt% ([0018]; Claims 5 and 15) (which is within the claimed range).
Regarding claim 7, BLOK teaches the dienes include vinyl norbornene (VNB) [0015].
Regarding claims 8 and 9, BLOK teaches 5 to 30 wt% of propylene-ethylene-diene terpolymer containing from 2 wt% to 40 wt% of ethylene and/or C4-C20 α-olefins derived units (Abstract; [0006 and 0017]).
Regarding claims 10-12, BLOK teaches the propylene-ethylene-diene terpolymer has a propylene in the amount of 60 wt% to 95 wt% [0016].
Regarding claim 14, BLOK teaches the propylene-ethylene-diene terpolymer has a melt flow rate (MFR, 2.16 kg weight at 230oC) is greater than 0.2 g/10 min to 200 g/10 min [0025], more specifically, 0.2 to 10 g/10 min (Claims 9 and 19).
Regarding claim 17, BLOK teaches a method for balancing the wet traction performance and rolling resistance in a tire tread by combining at least a filler, a diene-elastomer, and a curative with one or more propylene-ethylene-diene terpolymers to form a tire tread; effecting a cure of the components to form a tire tread; and wherein the level of the propylene-ethylene-diene terpolymer(s) relative to the other components, and its comonomer content, can be varied to improve the balance of wet traction and rolling resistance of a tire tread (Claim 11). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BLOK et al. (WO 2016/053541, hereinafter BLOK) in further view of BLOK et al. (WO 2016/053542, hereinafter BLOK ‘542).
Regarding claim 13, BLOK  substantially teaches the present invention, see paragraphs 6-8 above. More specifically, BLOK teaches a tire tread composition comprising propylene-ethylene diene terpolymers. 
However, BLOK does not teach wherein the glass transition temperature (Tg) of the propylene-ethylene diene terpolymer is from 0oC to about 60oC. 
In the same field of endeavor of tire tread compositions [0003 and 0011], BLOK ‘542 teaches a propylene-ethylene-diene terpolymer comprising a Tg of from -2oC to -25oC (Abstract. [0006 and 0035]). The propylene-ethylene-diene (PEDM) terpolymers are useful as modifiers for tire treads [0002]. The propylene-ethylene-diene (PEDM) terpolymers having a Tg of from -2oC to -25oC provides improved wet and dry tractions of a tire tread [0014]. 
Given BLOK teaches the tire tread composition comprises propylene-ethylene-diene (PEDM) terpolymers are useful as modifiers for tire treads [0002], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the propylene-ethylene-diene terpolymers of BLOK with the propylene-ethylene-diene (PEDM) terpolymers of BLOK ‘542 for the benefit of providing improved wet and dry tractions of a tire tread as taught by BLOK ‘542 [0014]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763